
	
		I
		112th CONGRESS
		1st Session
		H. R. 3441
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Fleischmann
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal the Department of Energy’s weatherization
		  assistance program.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Green Initiative Abuse Act of
			 2011.
		2.Repeal of
			 Weatherization Assistance Program of the Department of EnergyPart A of title IV of the Energy
			 Conservation and Production Act (42 U.S.C. 6861 et seq.), and the items
			 relating thereto in the table of contents of such Act, are repealed.
		
